The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 2 and 12 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 2, the contaminant is not a positively recited element of the system.  Thus its identification as a microbial load does not necessarily mean that a further limitation of claim 1 has been made.  Rather than the contaminant, claim 2 should provide a further limitation of a positively recited element of the system such as the nano reagent (see claim 10).  Claim 12 has the same problem with respect to claim 11 as claim 2 explained above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5, 7-12, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. In a newsletter dated May 29, 2017 from the Ontario Water Consortium titled "Genemis Builds on Testkit Success to Advance Smart Water Monitoring Technology" is a description of a new system the company is bringing to market.  The new prototype/product called ExactBlue delivers feedback in a mere two minutes.  The new ExactBlue technology provides measurable, quantitative results, forgoes manual sampling, has a higher sensitivity to bacteria, and gives more robust feedback beyond AquaVial’s relatively simplistic coloration alert for bacteria.  ExactBlue uses a sensor that can be used whether for field testing as a portable device, or with an automated sampling system for online water monitoring.  The ExactBlue reader can send data analytics to your smartphone and .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ offer for public sale as applied to claims 1-2, 5, 7-12, 14-15 and 18-20 above, and further in view of Hunter (US 5,851,777, newly cited and applied).  The description of the prototype device does not teach how the answer is reached and/or the method used to reach an answer.  
In the patent Hunter teaches methods for detecting the presence of or determining the amount of a ligand in a fluid sample.  The methods comprise providing a first reagent comprising a sol particle having a detectable physical property bound to the ligand or ligand analogue (in a competitive format) or a substance capable of specifically coupling with the ligand (in a sandwich format), providing a second reagent having a detectable physical property comprising a sol particle bound to a substance capable of specifically coupling with the ligand and/or ligand analogue, if present, combining the first reagent, second reagent and the fluid sample and detecting before, during or after the reaction, a change in the physical property of the sol particles, which provides a qualitative or quantitative indication of the ligand in the fluid sample.  The reagents couple with one another as a function of the presence of the ligand in the sample to thereby produce a change in the physical property of the sol particles which is related to the degree of coupling of the reagents.  Column 10, lines 20-36 teach that the invention takes advantage of the spectral shift which results from agglutination of two discrete sol particles.  The agglutination of sol particles is achieved by the coupling of the sol bound ligand or ligand analogue to the sol bound anti-ligand.  One preferred embodiment of this invention is a homogeneous assay which uses two discrete sol particles having essentially the same absorbance maxima.  The coupling of the sol particles produces maximum signal (i.e., maximum absorbance decrease) for each coupling event.  The use of two particles can produce a more intense signal than using just one sol particle and therefore facilitates measurement of the spectral change.  Column 10, line 51 to column 11, line 27 describe characteristics and properties related to the sol particles including physical properties for detection such as molar absorptivity, fluorescence or light scattering.  Any sol particles that are capable of producing a spectral shift would function.  The sol particles preferably comprise metals, dyes, or fluorescent materials.  Coupling of two discrete bound particles produces an absorbance, fluorescence or nephelometric change.  In one preferred embodiment the particle is a metal.  Preferably the metal comprises gold, but other metal sols, such as silver, copper, iron, aluminum, or others, are appropriate.  The size and 
If the described prototype did not inherently use the claimed process, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the quantitative rate determination of Hunter into the method of the prototype because of the ability to quantitatively determine the amount of analyte as taught by Hunter rather than a qualitative amount  for the endpoint method as taught by Hunter.  
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.  In response to the claim changes, the drawing objection and the rejection under 35 U.S.C. 112(b) have been withdrawn, the rejection under 35 U.S.C. 112(d) has been modified, .  
With respect to the rejection under 35 U.S.C. 112(d), claims 6 and 12 still suffer from the previous problems.  These claims are attempting to add a further limitation to the parent claim by defining the contaminant.  However the contaminant is not a positively recited element of the parent claim.  As noted above, the changes to claim 1, in which the nano reagent was positively recited as an element of the system overcame the previous rejection of claim 10 under 35 U.S.C. 112(d).  
With respect to the anticipation rejection based on a prior offer to sell, the rejection is based on the prototype that was offered for sale.  This is different from what is being described.  The argument was directed toward what was being described with respect to the prototype.  It is noted that the two descriptions used stated the “new system the company is bringing to market”, that the new prototype/product is called “ExactBlue” and that the ExactBlue product is “full Product Ready”.  In other words, the rejection is based on the actual ExactBlue prototype/product and not on its description in the two website posts.  Thus what applicant needs to show is that the ExactBlue prototype/product that was described as “full Product Ready” and that the company was bringing to market does not anticipate the instant claims.  The arguments are directed to the description of the product in the website posts rather than showing that the actual ExactBlue prototype/product did not anticipate the claims.  Thus the anticipation rejection has not been overcome.  Examiner notes that two newly cited references are related to the Exact Blue prototype/product.  One is a website associated with Professor Bill Anderson with a link to a Kickstarter campaign for production of the first batch of devices for sale.  The post is dated July 30, 2017 or around the time of the other website posts examiner used to make the on public sale rejection.  This reference provides further proof that a device was considered ready for sale as of that date.  The second reference is the Kickstarter campaign website which has an even more extensive description of the device and a button for one to order a device.  This is clear evidence that the ExactBlue device was in fact on sale in 2017.  Thus it is the device that was on sale that applicant needs to show does not anticipate the instantly claimed device.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to metal particle agglutination/aggregation for different assays including microbes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.